Case 1:20-cv-21707-JEM Document 126 Entered on FLSD Docket 07/30/2021 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                CASE NO: 20-21707-CV-MARTINEZ

   RAYMOND JAMES FINANCIAL, INC.,

                  Plaintiff,

   vs.

  FEDERAL INSURANCE COMPANY;
  TRAVELERS CASUALTY AND SURETY
  COMPANY OF AMERICA; GREAT
  AMERICAN INSURANCE COMPANY;
  BEAZLEY INSURANCE COMPANY, INC.;
  and ST. PAUL MERCURY INSURANCE
  COMPANY,

                  Defendants.

          PLAINTIFF RAYMOND JAMES FINANCIAL, INC.’S LOCAL RULE 56.1
                STATEMENT OF MATERIAL FACTS IN SUPPORT OF
                  MOTIONS FOR PARTIAL SUMMARY JUDGMENT

         Plaintiff, Raymond James Financial, Inc. (“Raymond James”), by and through undersigned

  counsel and pursuant to S.D. Fla. L.R. 56.1, submits it Local Rule 56.1 Statement of Material Facts

  in support of Raymond James’ Motions for Partial Summary Judgment against Defendants,

  Federal Insurance Company (“Federal”), Beazley Insurance Company, Inc. (“Beazley”), Travelers

  Casualty and Surety Company of America (“Travelers”), St. Paul Mercury Insurance Company

  (“St. Paul”) and Great American Insurance Company (“GAIC”) (collectively, the “Defendants”),

  and states:

     A. The Financial Institution Bonds

         1.      Raymond James purchased a series of Financial Institution Bonds from the

  Defendants providing a total of $60 million in “single loss” employee fidelity coverage as follows:
Case 1:20-cv-21707-JEM Document 126 Entered on FLSD Docket 07/30/2021 Page 2 of 8




         a. Federal Insurance Company Bond No. 70436970, written on a co-surety basis with
            Beazley Insurance Company, Inc., with an effective date of October 1, 2015 through
            October 1, 2016, and a $10 million single loss limit of liability (the “Primary Bond”);

         b. Travelers Casualty and Surety Company of America Policy No. 106384318, with an
            effective date of October 1, 2015 through October 1, 2016, and a $10 million single
            loss limit of liability (the “First Excess Bond”);

         c. Federal Insurance Company Bond No. 82126526, with an effective date of October 1,
            2015 through October 1, 2016, and a $10 million single loss limit of liability (the
            “Second Excess Bond”);

         d. Federal Insurance Company Bond No. 82210871, written on a co-surety basis with
            Great American Insurance Company, with an effective date of October 1, 2015 through
            October 1, 2016, and a $20 million single loss limit of liability (the “Third Excess
            Bond”); and

         e. Beazley Insurance Company, Inc. Policy No. V1431F150301, with an effective date of
            October 1, 2015 through October 1, 2016, and a $10 million single loss limit of liability
            (the “Fourth Excess Bond”) (collectively, the “Bonds”).

  True and correct copies of the Bonds, including all endorsements, are attached to the First

  Amended Complaint as Composite Exhibit “A.” [ECF No. 39 at ¶ 74 and Ex. A thereto; ECF No.

  46 at ¶ 74; ECF No. 47 at ¶ 74; ECF No. 48 at ¶ 74; ECF No. 49 at ¶ 74; ECF No. 51 at ¶ 74].

         2.     The Primary Bond grants coverage for loss pursuant to the following fidelity

  insuring agreement:

         Loss resulting directly from dishonest or fraudulent acts committed by an
         Employee, acting alone or in collusion with others, with the intent:

         (a) To cause the Insured to sustain such loss, or

         (b) To obtain financial benefit for the Employee, or another person or entity.”

         Notwithstanding the foregoing, however, it is agreed that with regard to Loans and
         Trading this bond covers only loss resulting directly from dishonest or fraudulent
         acts committed by an Employee with the intent to cause the Insured to sustain such
         loss and to obtain financial benefit for the Employee.

  [ECF No. 39 at Ex. A, Primary Bond, Endorsement No. 3.].



                                                  2
Case 1:20-cv-21707-JEM Document 126 Entered on FLSD Docket 07/30/2021 Page 3 of 8




         3.      The    term     “Employee”      is       defined   in   relevant   part   to      include

  “a natural person in the service of the Insured, at any of the Insured’s offices or premises covered

  hereunder whom the Insured compensates directly by salary or commissions and whom the Insured

  has the right to direct and control while performing services for the Insured.” [Id. at Primary Bond,

  Conditions and Limitations, p. 6].

         4.      Joel Burstein (“Burstein”) qualifies as an “Employee” of Raymond James under the

  Bonds. [ECF No. 39 at ¶ 12; ECF No. 46 at ¶ 12; ECF No. 47 at ¶ 12; ECF No. 48 at ¶ 12; ECF

  No. 49 at ¶ 12; ECF No. 51 at ¶ 12].

         5.      The Primary Bond is triggered when a loss is “discovered.” The Primary Bond

  provides the following with respect to Discovery:

         This bond applies to loss discovered by the Vice President of Corporate Insurance
         and/or Legal Department of the Insured located at the Insured’s principal address
         as stated in Item 1 of the Declarations during the Bond Period. Discovery occurs
         when the Vice President of Corporate Insurance and/or Legal Department of the
         Insured first becomes aware of facts that would cause a reasonable person to assume
         that a loss of a type covered by this bond has been or will be incurred, regardless
         of when the act or acts causing or contributing to such loss occurred, even though
         the exact amount or details of loss may not then be known.

         Discovery also occurs when the Vice President of Corporate Insurance and/or Legal
         Department of the Insured receives notice of an actual or potential claim in which
         it is alleged that the Insured is liable to a third party under circumstances which, if
         true, would constitute a loss under this bond.

  [ECF No. 39 at Ex. A, Primary Bond, Endorsement No. 23].

     B. The Litigations and Court Approved Settlements

         6.      On April 12, 2016, the U.S. Securities and Exchange Commission (“SEC”) initiated

  litigation against Ariel Quiros (“Quiros”), which resulted in the appointment of Michael Goldberg

  as Receiver for the Jay Peak limited partnerships and related entities (the “SEC Receiver”). [SEC

  v. Quiros, et. al., Case No. 16-CV-21301-GAYLES (S.D. Fla.) at ECF Nos. 1 and 13].



                                                      3
Case 1:20-cv-21707-JEM Document 126 Entered on FLSD Docket 07/30/2021 Page 4 of 8




           7.    Soon thereafter, numerous lawsuits were filed against Raymond James and

  Burstein, including an action filed by the SEC Receiver on May 20, 2016 [Goldberg v. Raymond

  James Financial, Inc., et al., Case No. 1:16-CV-21831-JAL (S.D. Fla.) at ECF No. 1], and a

  consolidated class action lawsuit filed on May 3, 2016 by individual EB-5 investors who were

  seeking to recover, among other damages, the limited partnership funds that had been

  misappropriated by Burstein and Quiros using accounts at Raymond James. [Daccache, et. al. v.

  Raymond James & Associates, Inc., et al., Case No. 1:16-CV-21575-FAM (S.D. Fla.) at ECF No.

  1].

           8.    On April 13, 2017, Raymond James entered into a Settlement Agreement and

  Release with the SEC Receiver and class counsel (the “Settlement Agreement”). [SEC v. Quiros,

  et. al., Case No. 16-CV-21301-GAYLES (S.D. Fla.) at ECF No. 315 and Exhibit “A” thereto].

  The Settlement Agreement provided for the dismissal of all Jay Peak related civil litigation against

  Raymond James and a bar of future litigation (other than actions brought directly by government

  entities) in exchange for payment by Raymond James totaling $150,000,000. [Id.].

           9.    The Settlement Agreement, including the Bar Order, was approved by United States

  District Court Judge Gayles on June 30, 2017 [SEC v. Quiros, et. al., Case No. 1:16-cv-21301-

  DPG (S.D. Fla.) at ECF No. 353] and became final and non-appealable on August 30, 2017. See

  Fed. R. App. 4(a)(1)(B).

        C. Raymond James’ Claim Under the Bonds and this Lawsuit

           10.   On or about May 4, 2016, Raymond James’ Legal Department received notice that

  the Daccache lawsuit had been filed against Raymond James and Burstein. See [Raymond James’

  Notice of Serving Amended Responses and Objections to Interrogatory Nos. 2, 3, 4, 5, 6, 7, 8 and

  11 of Defendant Beazley Insurance Company, Inc.’s First Set of Interrogatories at No. 5, a copy



                                                   4
Case 1:20-cv-21707-JEM Document 126 Entered on FLSD Docket 07/30/2021 Page 5 of 8




  of which is attached hereto as Exhibit “A”]. At that time, Raymond James received notice of an

  actual claim in which it was alleged that Raymond James was liable to a third party under

  circumstances which, if true, would constitute a loss under the Bonds. [Id.].

         11.     Raymond James then provided notice to the Defendants of a claim under the Bonds

  on May 16, 2016. [Transcript from the Rule 30(b)(6) Deposition of Federal Insurance Company

  Representative Ken West taken on June 23, 2021 (“West Dep.”), at pp. 113:22-114:1, attached

  hereto as Exhibit “B”; Transcript from the Deposition of Tracey Archbold/Corporate

  Representative of Great American Insurance Company taken on June 30, 2021 (“Archbold Dep.”)

  at p. 70:9-19, attached hereto as Exhibit “C”; Transcript from the Deposition of Antonio Anthony

  Trotta III, as Rule 30(b)(6) Corporate Representative of Beazley Insurance Company, Inc. taken

  on July 21, 2021 (“Trotta Dep.”) at pp. 68:22-69:4, attached hereto as Exhibit “D”].

         12.     Raymond James, as requested by the Defendants and pursuant to agreed-upon

  extensions, submitted a narrative sworn proof of loss on February 27, 2018. [Ex. B, West Dep. at

  pp. 127:5-15, 516:23-157:1; Ex. C, Archbold Dep. at 128:13-16; Ex. D, Trotta Dep. at 139:2-5].

         13.     On April 20, 2020, counsel for Defendant Federal Insurance Company, as the

  primary insurer in a follow form tower, sent a letter to Raymond James denying coverage under

  the Bonds. [Ex. B, West Dep. at p. 172:14-18]. Similar denial of coverage letters were sent by

  Travelers and St. Paul on April 22, 2020 [Transcript from the Deposition of Corporate

  Representative of Travelers Casualty & Surety Company of America/St. Paul Mercury Insurance

  Company, Matthew Kalin taken on July 8, 2021 (“Kalin Dep.”) at 85:14-88, attached hereto as

  Exhibit “E”], by GAIC on April 29, 2020 [Ex. C, Archbold Dep. at p. 88:9-15], and by Beazley

  on June 1, 2020 [Ex. D, Trotta Dep. at p. 108:3-25].




                                                  5
Case 1:20-cv-21707-JEM Document 126 Entered on FLSD Docket 07/30/2021 Page 6 of 8




         14.     Raymond James then filed this action against the Defendants on April 23, 2020.

  [ECF No. 1]. Raymond James filed a First Amended Complaint for Damages on July 8, 2020.

  [ECF No. 39]. In the lawsuit, Raymond James asserts claims for breach of contract and declaratory

  judgment [Id.], and seeks to recover the $60 million in “single loss” insurance coverage that

  Raymond James purchased from the Defendants under the Bonds at issue, together with pre-

  judgment and post-judgment interest, costs and attorneys’ fees pursuant to Fla. Stat. § 627.428

  and/or other applicable law. [Id.; see also Ex. A at No. 3].



  Dated: July 30, 2021.                         Respectfully submitted,

                                                /s/ Jason S. Mazer
                                                Jason S. Mazer, Esq.
                                                Florida Bar No. 0149871
                                                Joshua R. Alhalel, Esq.
                                                Florida Bar No. 0016320
                                                CIMO MAZER MARK PLLC
                                                100 Southeast Second Street, Suite 3650
                                                Miami, Florida 33131
                                                Telephone: (305) 374-6481; Fax: (305) 374-6488
                                                jmazer@cmmlawgroup.com
                                                jalhalel@cmmlawgroup.com




                                                   6
Case 1:20-cv-21707-JEM Document 126 Entered on FLSD Docket 07/30/2021 Page 7 of 8




                                   CERTIFICATE OF SERVICE

         I hereby certify that on July 30, 2021, I electronically filed this Statement of Facts with the

  Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this day

  on parties listed in the below Service List via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other manner.


                                                                 /s/ Jason S. Mazer




                                                   7
Case 1:20-cv-21707-JEM Document 126 Entered on FLSD Docket 07/30/2021 Page 8 of 8




                                           SERVICE LIST

   Kristina L. Marsh, Esq.                          James M. Kaplan, Esq.
   Florida Bar No. 0311080                          Florida Bar No. 921040
   GORDON REES SCULLY MANSUKHANI                    KAPLAN ZEENA LLP
   601 S. Harbor Island Blvd., Suite 109            2 South Biscayne Boulevard, Suite 3050
   Tampa, FL 33602                                  Miami, Florida 33131
   Telephone (Main): 813-444-9700                   Telephone: (305) 530-0800
   Telephone (Direct) 813-523-4937                  Facsimile: (305) 530-0801
   Facsimile: 813-377-3505                          James.kaplan@kaplanzeena.com
   kmarsh@grsm.com                                  Elizabeth.salom@kaplanzeena.com
   and                                              service@kaplanzeena.com
   Scott L. Schmookler, Esq.                        and
   Sarah Riedl Clark, Esq.                          Michael Keeley, Esq.
   GORDON REES SCULLY MANSUKHANI                    John R. Riddle, Esq.
   One North Franklin, Suite 800                    C. Adam Brinkley
   Chicago, IL 60606                                Clark Hill Strasburger
   Telephone: 312-980-6779                          901 Main Street, Suite 6000
   sschmookler@grsm.com                             Dallas, Texas 75202-3794
   srclark@grsm.com                                 Telelphone: (214) 651-4718
                                                    Facsimile: (214) 659-4121
   Counsel for Federal Insurance Company            mkeeley@clarkhill.com
                                                    jriddle@clarkhill.com
                                                    abrinkley@clarkhill.com

                                                    Counsel for Beazley Insurance Company, Inc.
   E.A. “Seth” Mills, Jr., Esq.                     Dustin C. Blumenthal
   Florida Bar No. 339652                           Florida Bar No. 0149871
   Ryan J. Weeks, Esq.                              Goldberg Segalla
   Florida Bar No. 5 7 8 9 7                        222 Lakeview Avenue, Suite 800
   MILLS PASKERT DIVERS                             West Palm Beach, FL 33401
   100 N. Tampa Street, Suite 3700                  Telephone: (561) 618-4485
   Telephone: (813) 229-3500                        Facsimile: (561) 618-4549
   Facsimile: (813) 229-3502                        dblumenthal@goldbergsegalla.com
   smills@mpdlegal.com                              lparker@goldbergsegalla.com
   rweeks@mpdlegal.com                              and
   csoltis@mpdlegal.com                             Stephen N. Dratch, Esq.
                                                    Franzblau Dratch, P.C.
   Counsel for Travelers Casualty and Surety        354 Eisenhower Parkway
   Company of America                               Livingston, New Jersey 07039
                                                    Telephone: (973) 992-3700

                                                    Counsel for Great American Insurance Company




                                                8
